Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-5, 7-8, 11, 13-14, 16-21, 70, 72-73, and 85-87 are pending as of the response and amendments filed on 10/14/21. Claims 2-3, 6, 9-10, 12, 15, 22-69, 71, and 74-84 have been canceled; claims 85-87 are newly added. 
The 102(a)(1) rejection over Piemonti; and the 103 rejection over Piemonti are withdrawn in consideration of the amendments to the claims.
Claims 1, 4-5, 7-8, 11, 13-14, 16-21, 70, 72-73, and 85-87 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method of preventing the onset of, or preventing the progression of diabetic nephropathy in a subject comprising administering the IL-8 inhibiting compounds of the instant claims to a subject having diabetes and microalbuminia; measuring the IL-8 level in a sample from a subject diagnosed with diabetes and further administering the compounds of the instant claims; and preventing the onset of, or preventing the progression of diabetic nephropathy in a subject comprising administering the compounds of the instant claims to a subject having diabetes, wherein the compounds are formulated in a composition for delivery to the kidney is not taught or suggested by the prior art. Krolewski, US 20060240437; Allegretti, WO 2005090295; and 
The 1.132 declaration of Dr. Paolo Fiorina, filed on 6/25/21, discusses that the state of the art as a whole was inconclusive at best regarding the use of IL-8 inhibitors for treating diabetic nephropathy; particularly, the declaration refers to a later publication of Krolewski et. al., Diabetes Care, vol. 37, pp. 226-234, publ. 2014 (cited in 6/25/21 IDS), which states, “renal decline was not associated with sex or baseline serum concentration of TNF-alpha, IL-6, IL-8, IP-10, MCP-1, VCAM, ICAM, Fas, or FasL” (Abstract of Krolewski, 2014, of record). Krolewski (2014) further states “serum markers such as free TNF-alpha, IL-6, IL-8, …..were not different between decliners and nondecliners” (of kidney function in diabetics) (p. 230, 2nd para); and the role of IL-8 in the etiology of renal decline in diabetics was excluded in their study (p. 233, left col., 1st full para). Thus, one of ordinary skill in the art would not have had a reasonable expectation of success in preventing the onset of, or preventing the progression of diabetic nephropathy in a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Information Disclosure Statement
The IDS filed on 11/15/21 has been considered. 


Conclusion
Claims 1, 4-5, 7-8, 11, 13-14, 16-21, 70, 72-73, and 85-87 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627